Reynolds, J.
Appeal by the claimant from a decision of the Workmen’s Compensation Board denying claimant benefits on the ground that claimant’s accident did not arise out of and in the course of employment. On November 13, 1962 claimant, a machinist, while engaged in playing touch football during his lunch hour with other employees outside the employer’s plant, tripped as he tried to catch a pass and injured his right hand when it went through a plate-glass window. The hoard has found that the accident did not arise out of the employment. Here the record indicates clearly that the incident occurred during claimant’s fixed lunch hour, at which time he could do as he pleased; that the athletic activity was strictly voluntary. There is substantial evidence to sustain the board’s determination. Decision affirmed, without costs. Gibson, P. J., Herlihy, Aulisi and Hamm, JJ., concur.